DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This Application was filed 08/09/2019, a 371 of PCT/JP2018/008517, and claims priority to JP 2017-045550, filed 03/10/2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of the Claims
The amendment received on 20 September  2021 has been acknowledged and entered.  
Claims 1-3, 5-11, and 14-20 have been amended.
No new claims gave been added.
Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendments filed 20 September 2021, with respect to the Claim Interpretation, 112(f) of claims 1-8 and 11-20, have been fully considered and are persuasive. Thus, the Claim Interpretation of claims 1-8 and 11-20 has been withdrawn. 
Applicant argues (in REMARKS, pages 7-8) that the instant claim 1 does not recite any of the judicial exceptions enumerated in the 2019 Guidance.  For instance, claim 1 does not determine a degradation of a pipe, in which, fluid flows through. Specifically, the claimed features provide a very practical application of identifying a measuring time required for leakage detection to detect a more accurate diagnosis cost with respect to the installation spacing, based on an installation cost of the sensors and a measuring cost generated by leakage detection during the measuring time. Thus, the claimed features are eligible because it does not recite a judicial exception.
In response to Applicant’s argument, the Examiner respectfully disagrees and notes that the claims as a whole recite “certain methods of organizing human activity” because the limitations under their broadest reasonable interpretation, cover performance of the limitations by commercial interactions (e.g. advertising, marketing or sales activities or behaviors, and business relations), but for the recitation of generic computer components. That is, other than reciting “a processor,” “sensor,” and “diagnostic cost output device,”  nothing in the claim element precludes the steps from practically being performed by commercial interactions.  For example, but for the “one or more processors” language, “identifying” and ” and “outputting” in the context of this claim encompasses the user identifying a measuring time and outputting a diagnosis cost.  Further, the limitation “identifying a measuring time required for leakage detection” and “outputting a diagnosis cost”, under its broadest reasonable interpretation, also covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “one or more processors” language, “identifying” in the context of this claim encompasses the user thinking about measuring time required for a leakage detection based on the installation cost and a 
Applicant argues (in REMARKS, page 8-9) that second, even if the claims are considered to fall within one of the groups of the "judicial exception," the claims are wholly integrated into the practical application in a diagnostic device to determine a degradation of a pipe for accurately evaluating a leakage detection, and thus providing a more accurate evaluation of the diagnosis cost.  Here, it is clear that a core focus of the independent claims is providing a technological solution that addresses the problem of inefficient and inaccurate leakage detection and degradation detection of a pipe (see problems of conventions systems in paragraphs [0002]- [0007] of the instant application).  
In response to Applicant’s argument, the Examiner respectfully notes that Applicant’s claims and specification do not appear to be concerned with providing a technical solution to a technical problem.  Instead, the claims appear to merely use generic computer components to implement to abstract idea (calculating/outputting a cost for degradation diagnosis).  Paragraph [0007] discloses “The present invention has been made in order to solve the problem described above, and a main object thereof is to provide a diagnosis cost output device and the like capable of determining a diagnosis cost. Therefore, the Examiner maintains the claims do not integrate the judicial exception into practical application. 
Applicant argues (in REMARKS, page 8-9) that in Example 40, which was provided with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the claim was determined to be eligible for the following reasons under 2A - Prong 2: Integrated into a Practical Application: “... 
Although each of the collecting steps analyzed individually may be viewed as mere pre- or post-solution activity, the claim as a whole is directed to a particular improvement in 

Similarly, considering claim 1 in the present application as an example, when considered as a whole, is directed to a particular improvement in identifying a measuring time required for leakage detection to detect a more accurate diagnosis cost with respect to the installation spacing, based on an installation cost of the sensors and a measuring cost generated by leakage detection during the measuring time. This provides a specific improvement over prior systems in the diagnostic technologies related to degradation of pipes, resulting in improved and accurate evaluation of a degradation in a pipe and a diagnosis cost.  As such, the claim as a whole integrates the mental process into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception.”  For at least these reasons discussed above, Applicant respectfully submits that claims 1- 20 are directed to patent eligible subject matter.
In response to Applicant’s argument, the Examiner respectfully notes that Applicant’s claims and specification do not appear to be concerned with providing a technical solution to a technical problem.  Instead, the claims appear to merely use generic computer components to implement to abstract idea (calculating/outputting a cost for degradation diagnosis).  Paragraph [0007] discloses “The present invention has been made in order to solve the problem described above, and a main object thereof is to provide a diagnosis cost output device and the like capable of determining a diagnosis cost. Therefore, the Examiner maintains the claims do 
Applicant's amendment filed 20 September 2021 with respect to the rejection of claim 10 under 35 U.S.C. 101 because the claim is directed to a signal per se has been fully considered and is persuasive. Thus, the rejection of claim 10 under 35 U.S.C. 101 because the claim is directed to a signal per se has been withdrawn. .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims recite an abstract idea without significantly more.
Regarding Claims 1, 9, and 10, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
	Claims 1, 9, 10, and their respective limitations are directed to one of the four statutory categories.  Claims 1-8 and 11-20 are directed to a device (i.e. machine), Claim 9 is directed to a method (i.e. process), and Claim 10 is directed to a recording medium (i.e. manufacture) (please see subsequent Sec. 101 Rejection section for more detailed analysis).
	Analysis proceeds to Step 2A Prong 1.

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claims 1, 9, and 10, the claims as a whole, recite what can be best described as “certain methods of organizing human activity.  More specifically, using Claim 1 as an example, Claims 1, 9, and 10 recite
[…] identify a measuring time required for leakage detection with respect to an installation spacing of sensors, […]
[…] output a diagnosis cost with respect to the installation spacing, […]
The limitations identified above, in a combination, would belong to at least the subgroupings of “marketing or sales activities” or “business relations”.  These limitations recite the abstract ideas of estimating time required for installing sensors, and outputting a cost for installing the sensors.  Therefore, they belong to “certain methods of organizing human activity”.  See MPEP 2106.04(a), 2019 PEG Update.  Accordingly, the claim recites an abstract idea.
	Analysis proceeds to Step 2A Prong 2.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
Claim 1
a detection performance identifying unit configured to… based on information affecting vibration propagation characteristics of a pipe
an output unit configured to… based on an installation cost of the sensors and a measuring cost generated by leakage detection during the measuring time
Claim 9
based on information affecting vibration propagation characteristics of a pipe
based on an installation cost of the sensors and a measuring cost generated by leakage detection during the measuring time
Claim 10
[a] computer-readable recording medium storing a program that causes a computer to execute:
based on information affecting vibration propagation characteristics of a pipe
based on an installation cost of the sensors and a measuring cost generated by leakage detection during the measuring time
	As shown, these additional elements are merely reciting the words “apply it” (or an equivalent) with the judicial exception.  “at least one processor…” and “an input device…” are elements implementing the identified abstract ideas.  The additional elements also include generic computer components described in high generality (e.g., computer-readable recording medium, program, computer, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with abstract ideas, or merely including instructions to implement the abstract idea on a computer, or merely using computing units as a tool to perform the abstract idea.  “[B]ased on information…” and “based on an installation cost…” represent generally linking the use of the judicial exception to a particular technological environment or “field of use”.  See MPEP 2106.05(f) and (h), 2019 PEG Update.
Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Analysis proceeds to Step 2B.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Claims 1, 9, and 10 recite abstract ideas, and fail to recite additional elements that amount to significantly more than these abstract ideas.  Claims 1, 9, and 10 recite the general principles of estimating time required for installing sensors, and outputting a cost for installing the sensors.  As similarly analyzed above in Step 2A Prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the abstract idea, adding the words “apply it” (or an equivalent) with the abstract idea, as well as generally link the abstract idea to a “field of use”. See MPEP 2106.05(f) and (h).  Whether considered individually or in combination, the additional claim elements here do not amount to “significantly more” than the judicial exception.  MPEP 2106 Step 2B.  Accordingly, the claimed subject matter does not possess sufficient inventive concept.
	Patentable subject matter eligibility analysis concludes.  Claims 1, 9, and 10 are rejected under 35 U.S.C. 101 as it is not directed to patent eligible subject matter.

	Regarding Dependent Claims 2-8 and 11-20, the claims and their respective limitations merely further narrow the abstract idea of Claim 1.
Step 1: Claims 2-8 and 11-20 are directed to a machine.
Step 2A Prong 1: Claims 2-8 and 11-20 further narrow the abstract idea of Claim 1, and would therefore also fall into the same groupings of “certain methods of organizing human activity”, abstract idea, identified in Claim 1 above.
Dependent Claim 2 recites limitations further defining the measuring cost, based on time and expense.
Dependent Claim 3 recites limitations further defining the installation cost, based on the installation spacing.
Dependent Claim 4 recites limitations further defining the information affecting vibration propagation.
Dependent Claim 5 recites limitations further defining additional components to output an operation cost.
Dependent Claim 6 recites limitations further defining the operation cost.
Dependent Claim 7 recites limitations further defining the operation cost.
Dependent Claim 8 recites limitations further defining the limitation to display the diagnosis cost.
Dependent Claim 11 recites limitations further defining the limitation to determine the installation cost.
Dependent Claim 12 recites limitations further defining the information affecting vibration propagation.
Dependent Claim 13 recites limitations further defining the information affecting vibration propagation.
Dependent Claim 14 recites limitations further defining the limitation to output an operation cost.
Dependent Claim 15 recites limitations further defining the limitation to output an operation cost.
Dependent Claim 16 recites limitations further defining the limitation to output an operation cost.
Dependent Claim 17 recites limitations further defining the limitation to display the diagnosis cost.
Dependent Claim 18 recites limitations further defining the limitation to display the diagnosis cost.
Dependent Claim 19 recites limitations further defining the limitation to display the diagnosis cost.
Dependent Claim 20 recites limitations further defining the limitation to display the diagnosis cost.
 	Step 2A Prong 2 and Step 2B: Claims 2-8 and 11-20 recite no further additional elements beyond further narrowing the abstract ideas of Claim 1.  Therefore, the analyses (“apply it”, “field of use”) would be substantially the same as independent Claim 1.
Accordingly, dependent Claims 2-8 and 11-20 are rejected under 35 U.S.C. 101 as they are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hampapur (US PG Pub. 2013/0041705 A1) in view of Dintakurti (US PG Pub. 2013/0041601 A1) and Gramespacher (US PG Pub. 2018/0238765 A1).
As per Claim 1, Hampapur discloses a diagnosis cost output device comprising”,
	at least one processor ([0013],[0081],[0094], FIG. 10) configured to:
 	identify a measuring time required for leakage detection with respect to an installation spacing of sensors, based on information affecting vibration propagation characteristics of a pipe” (“…a system, method and computer program product for maintaining an infrastructure of components, e.g., water pipes, gas pipes, bridges, tunnels, roads, etc…” (Hampapur [0012]), “…generated work schedule specifies one or more of: a list of components to inspect or repair, actions to be taken to inspect or repair the components in the list, an estimated time to conduct the inspection or repair, an estimated time that the inspection or repair is completed, required materials and equipments to perform the inspection or repair…” (Hampapur [0072], [Figure 2]), “…estimated cost for implementing the determined action includes, but is not limited to: labor cost, material cost, cost to secure supplies and labor for various undetermined action in the next short-term maintenance plan, cost to secure an availability of equipment and qualified labor to install the material, etc. The estimated cost for implementing the undetermined action is a random quantity depending on scenarios (e.g., a scenario 785 shown in FIG. 7) that can emerge upon an inspection after the implementation of the current short-term maintenance plan…” (Hampapur [0067]), and “…computer program instructions may also be loaded onto a computer, other programmable data processing apparatus, or other devices to cause a series of operational steps to be performed on the computer, other programmable apparatus or other devices to produce a computer implemented process such that the instructions which run on the computer or other programmable apparatus provide processes for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks…” (Hampapur [0095]).
Hampapur does not further disclose, however, Dintakurti discloses “a detection performance identifying unit configured to identify a measuring time required for leakage detection with respect to an installation spacing of sensors, based on information affecting vibration propagation characteristics of a pipe” (“…a leak detector is disclosed, wherein the leak detector comprises a sensor assembly that includes at least one sensor configured to sense acoustic signals…” (Dintakurti [0005]), “[b]ecause of the nature of a water leak, such as leak, acoustic signals or vibration signals can be detected on the components (e.g., mains, fire hydrants, etc.) of the water distribution system. Particularly, leak detectors may be mounted on the mains themselves or may be mounted on the hydrants. When two adjacent leak detectors, such as sensors mounted on hydrants nearest to the leak, are able to pick up acoustic signals with sufficient strength, the signals may be used to detect the presence of a leak…” (Dintakurti [0062]), and “[a]ny number of vibration sensors may be used in the leak detector…” (Dintakurti [0065])).
	Therefore, it would be obvious for one skilled in the art, before the effective filing date of the claimed invention, to combine the aforementioned teachings from Dintakurti with that of Hampapur.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  Hampapur teaches maintaining infrastructure of components (Hampapur [Abstract]).  Dintakurti teaches a leak detector sensor assembly to sense acoustic signals (Dintakurti [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Dintakurti’s leak detector onto Hampapur.  “[M]inimizing leaks in water distribution systems is a goal of both public and private water distribution utilities” and therefore there is “need for a leak detection system that accurately detects leaks in a network of water pipes” (Dintakurti [0004]).  Hampapur, similarly teaches infrastructure maintenance, and specifically describes applications of its embodiments in “interconnected pipes of water mains” (Hampapur [0046]).  Dintakurti therefore complements Hampapur’s 
	Hampapur further discloses “output a diagnosis cost with respect to the installation spacing, based on an installation cost of the sensors and a measuring cost generated by leakage detection during the measuring time” (“…generated work contract specifies one or more of: what type of skilled workers (e.g., technicians, plumbers, electricians, carpenters, engineers, etc.) are needed to perform the inspection or repair, an estimation of a number of work hours needed per each type of skilled workers until the inspection or repair is completed, a labor cost per each skilled worker needed, additional cost associated with the undetermined action, an estimated cost to perform an initial investigation, at least one determined part (e.g., a part that is needed to implement the determined action), at least one determined material (e.g., a material that is needed to implement the determined action), determined labor (e.g., labor that is needed to implement the determined action), the inspection, and at least one undetermined part…” (Hampapur [0072]) and “[a] user interface may be a graphical user interface or (touch screen) display device that shows a maintenance plan resulted from running the method steps in FIG. 2…” (Hampapur [0053])).
	Dintakurti further discloses “output a diagnosis cost with respect to the installation spacing, based on an installation cost of the sensors and a measuring cost generated by leakage detection during the measuring time” (“…a leak detector is disclosed, wherein the leak detector comprises a sensor assembly that includes at least one sensor configured to sense acoustic signals…” (Dintakurti [0005]), “[b]ecause of the nature of a water leak, such as leak, acoustic signals or vibration signals can be detected on the components (e.g., mains, fire hydrants, etc.) of the water distribution system. Particularly, leak detectors may be mounted on the mains themselves or may be mounted on the hydrants. When two adjacent leak detectors, sensors mounted on hydrants nearest to the leak, are able to pick up acoustic signals with sufficient strength, the signals may be used to detect the presence of a leak…” (Dintakurti [0062]), and “[a]ny number of vibration sensors may be used in the leak detector…” (Dintakurti [0065])).
	Hampapur in view of Dintakurti does not explicitly disclose, however, Gamespacher discloses:  the information being acquired via an input device, the measuring time being a time from occurrence of a vibration due to degradation of the pipe to measurement of the vibration by a measuring instrument ([0095]-[0096] Various embodiments provide a system that either records the exact time of start and end of every water flow-period sensed and reported by the system 200 or that records the exact time of volume units of water (example gallon, liter etc.) recorded and reported by traditional remote readable volume water-meters. The pressure sensor constantly measures the pressure in the pipe and records the pressure/pressure change together with a time-stamp for imminent or further processing. This provides easy installation between any stop-valve and the fixture, and hence, no pipe-cutting. In addition, it is a very low cost sensor. The vibration and sound sensor, which allows the most easy installation constantly measures the vibration and sounds in the pipe associated with water flow and records of ‘water flow exists’/‘does not exist’ with a time-stamp for imminent or further processing. In various embodiments, the system 200 works by first measuring pressure or vibration/sound events in the pipe (such as the pipe 203).
 	Therefore, it would be obvious for one skilled in the art, before the effective filing date of the claimed invention, to combine the aforementioned teachings from Gamespacher with that of Hampapur and Dintakurti.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  Hampapur teaches maintaining infrastructure of components (Hampapur [Abstract]); and Dintakurti teaches a leak detector sensor assembly to Dintakurti [Abstract]).  Gamespacher discloses timing leak detection (unusual water flow detection)  It would be within the capabilities of one skilled in the art, at time of filing, to implement Gamespacher’s leak detector onto Hampapur and Dintakurti in order to capture results consisting of start, end and duration of water flow-periods and measured data including pressure data or vibration/sound data and/or volume data (pulses, voltage), and exact point of time of each measurement data.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the results of the combination were predictable.  This rationale to combine similarly applies to subsequent limitations.  Accordingly, Claim 1 is obvious over Hampapur in view of Dintakurti and Gamespacher.
	
As per Claim 2, Hampapur in view of Dintakurti and Gamespacher discloses the limitations of Claim 1.
	Hampapur further discloses “wherein the at least one processor ([0013],[0081],[0094], FIG. 10) is further configured to determine the measuring cost, based on the measuring time and an expense per unit time required for the leakage detection” (“…generated work contract specifies one or more of: what type of skilled workers (e.g., technicians, plumbers, electricians, carpenters, engineers, etc.) are needed to perform the inspection or repair, an estimation of a number of work hours needed per each type of skilled workers until the inspection or repair is completed, a labor cost per each skilled worker needed, additional cost associated with the undetermined action, an estimated cost to perform an initial investigation, at least one determined part (e.g., a part that is needed to implement the determined action), at least one determined material (e.g., a material that is needed to implement the determined action), determined labor (e.g., labor that is needed to implement the determined action), the inspection, and at least one undetermined part…” (Hampapur [0072])).
	Dintakurti further discloses “wherein the at least one processor is further configured to determine the measuring cost, based on the measuring time and an expense per unit time required for the leakage detection” (“…a leak detector is disclosed, wherein the leak detector comprises a sensor assembly that includes at least one sensor configured to sense acoustic signals…” (Dintakurti [0005])).
	Therefore, it would be obvious for one skilled in the art, before the effective filing date of the claimed invention, to combine the aforementioned teachings from Hampapur in view of Dintakurti and Gamespacher.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.  Accordingly, Claim 2 is obvious over Hampapur in view of Dintakurti and Gamespacher 

As per Claim 3, Hampapur in view of Dintakurti and Gamespacher discloses the limitations of Claim 1.
	Hampapur further discloses “wherein the at least one processor ([0013],[0081],[0094], FIG. 10)  is further configured to determine the installation cost with respect to the installation spacing” (“…generated work contract specifies one or more of: what type of skilled workers (e.g., technicians, plumbers, electricians, carpenters, engineers, etc.) are needed to perform the inspection or repair, an estimation of a number of work hours needed per each type of skilled workers until the inspection or repair is completed, a labor cost per each skilled worker needed, additional cost associated with the undetermined action, an estimated cost to perform an initial investigation, at least one determined part (e.g., a part that is needed to implement the determined action), at least one determined material (e.g., a material that is needed to implement the determined action), determined labor (e.g., labor that is needed to implement the determined action), the inspection, and at least one undetermined part…” (Hampapur [0072]) and “…estimated cost for implementing the determined action includes, but is not limited to: labor cost, material cost, cost to secure supplies and labor for various undetermined action in the next short-term maintenance plan, cost to secure an availability of equipment and qualified labor to install the material, etc. The estimated cost for implementing the undetermined action is can emerge upon an inspection after the implementation of the current short-term maintenance plan…” (Hampapur [0067])).
	Dintakurti further discloses “wherein the output unit determines the installation cost with respect to the installation spacing” (“…a leak detector is disclosed, wherein the leak detector comprises a sensor assembly that includes at least one sensor configured to sense acoustic signals…” (Dintakurti [0005]) and “[a]ny number of vibration sensors may be used in the leak detector…” (Dintakurti [0065])).
	Therefore, it would be obvious for one skilled in the art, before the effective filing date of the claimed invention, to combine the aforementioned teachings from Hampapur in view of Gamespacher and Dintakurti.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.  Accordingly, Claim 3 is obvious over Hampapur in view of Dintakurti and Gamespacher.

As per Claim 4, Hampapur in view of Dintakurti and Gamespacher discloses the limitations of Claim 1.
	Dintakurti further discloses “wherein information affecting vibration propagation characteristics of the pipe includes information of a pipe to be a target of the leakage detection” (“[t]he water distribution system in this example includes a utility provider, such as a water utility company, and various water mains. The water mains include transmission mains (shown by thicker lines), which may include water pipes having an inside diameter of at least twelve inches. The water mains also include distribution mains, which may include smaller pipes having an inside diameter of less than twelve inches. The transmission mains, having a greater size, may be configured to allow a greater amount of water flow in comparison with the distribution mains. The transmission mains may be located nearer to the utility source (e.g., utility provider) and the distribution mains may be located farther from the utility provider. In distribution mains may be located along secondary roads or residential roads. The water distribution system also includes a number of fire hydrants (shown as dots), which are spaced along the distribution mains. Although not shown, the fire hydrants may also be tapped into the larger transmission mains. In some embodiments, the fire hydrants may be spaced up to a distance of about 1,500 feet from each other…” (Dintakurti [0061], [Figure 3])).
	Therefore, it would be obvious for one skilled in the art, before the effective filing date of the claimed invention, to combine the aforementioned teachings from Hampapur in view of Dintakurti and Gamespacher.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.  Accordingly, Claim 4 is obvious over Hampapur in view of Dintakurti and Gamespacher.

As per Claim 8, Hampapur in view of Dintakurti and Gamespacher discloses the limitations of Claim 1.
	Hampapur further discloses “wherein the at least one processor ([0013],[0081],[0094], FIG. 10)  is further configured to display the diagnosis cost” (“…generated work contract specifies one or more of: what type of skilled workers (e.g., technicians, plumbers, electricians, carpenters, engineers, etc.) are needed to perform the inspection or repair, an estimation of a number of work hours needed per each type of skilled workers until the inspection or repair is completed, a labor cost per each skilled worker needed, additional cost associated with the undetermined action, an estimated cost to perform an initial investigation, at least one determined part (e.g., a part that is needed to implement the determined action), at least one determined material (e.g., a material that is needed to implement the determined action), determined labor (e.g., labor that is needed to implement the determined action), the inspection, and at least one undetermined part…” (Hampapur [0072]) and “[a] user interface may be a graphical user interface or (touch screen) display device that shows a maintenance plan resulted from running the method steps in FIG. 2…” (Hampapur [0053])).
Hampapur in view of Gamespacher and Dintakurti.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.  Accordingly, Claim 8 is obvious over Hampapur in view of Dintakurti and Gamespacher.

As per Claim 9, “[a] diagnosis cost output method comprising”, the claim and its limitations have the same technical features as that of Claim 1.  Claim 9 is rejected under a substantially similar analysis.  Accordingly, Claim 9 is obvious over Hampapur in view of Dintakurti and Gamespacher.
	
As per Claim 10, “[a] computer-readable recording medium storing a program that causes a computer to execute”, the claim and its limitations have the same technical features as that of Claim 1.  Claim 10 is rejected under a substantially similar analysis.
	Hampapur further discloses “[a] computer-readable recording medium storing a program that causes a computer to execute” (“…computer program instructions may also be loaded onto a computer, other programmable data processing apparatus, or other devices to cause a series of operational steps to be performed on the computer, other programmable apparatus or other devices to produce a computer implemented process such that the instructions which run on the computer or other programmable apparatus provide processes for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks…” (Hampapur [0095])).  Accordingly, Claim 10 is obvious over Hampapur in view of Dintakurti and Gamespacher.

As per Claim 11, Hampapur in view of Dintakurti and Gamespacher discloses the limitations of Claim 2.
Hampapur further discloses “wherein the at least one processor ([0013],[0081],[0094], FIG. 10) is further configured to determine the installation cost with respect to the installation spacing” (“…generated work contract specifies one or more of: what type of skilled workers (e.g., technicians, plumbers, electricians, carpenters, engineers, etc.) are needed to perform the inspection or repair, an estimation of a number of work hours needed per each type of skilled workers until the inspection or repair is completed, a labor cost per each skilled worker needed, additional cost associated with the undetermined action, an estimated cost to perform an initial investigation, at least one determined part (e.g., a part that is needed to implement the determined action), at least one determined material (e.g., a material that is needed to implement the determined action), determined labor (e.g., labor that is needed to implement the determined action), the inspection, and at least one undetermined part…” (Hampapur [0072]) and “…estimated cost for implementing the determined action includes, but is not limited to: labor cost, material cost, cost to secure supplies and labor for various undetermined action in the next short-term maintenance plan, cost to secure an availability of equipment and qualified labor to install the material, etc. The estimated cost for implementing the undetermined action is a random quantity depending on scenarios (e.g., a scenario 785 shown in FIG. 7) that can emerge upon an inspection after the implementation of the current short-term maintenance plan…” (Hampapur [0067])).
	Therefore, it would be obvious for one skilled in the art, before the effective filing date of the claimed invention, to combine the aforementioned teachings from Hampapur in view of Dintakurti and Gamespacher.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.  Accordingly, Claim 11 is obvious over Hampapur in view of Dintakurti and Gamespacher

As per Claim 12, Hampapur in view of Dintakurti and Gamespacher discloses the limitations of Claim 2.
Dintakurti further discloses “wherein information affecting vibration propagation characteristics of the pipe includes information of a pipe to be a target of the leakage detection” (“[t]he water distribution system in this example includes a utility provider, such as a water utility company, and various water mains. The water mains include transmission mains (shown by thicker lines), which may include water pipes having an inside diameter of at least twelve inches. The water mains also include distribution mains, which may include smaller pipes having an inside diameter of less than twelve inches. The transmission mains, having a greater size, may be configured to allow a greater amount of water flow in comparison with the distribution mains. The transmission mains may be located nearer to the utility source (e.g., utility provider) and the distribution mains may be located farther from the utility provider. In some systems, distribution mains may be located along secondary roads or residential roads. The water distribution system also includes a number of fire hydrants (shown as dots), which are spaced along the distribution mains. Although not shown, the fire hydrants may also be tapped into the larger transmission mains. In some embodiments, the fire hydrants may be spaced up to a distance of about 1,500 feet from each other…” (Dintakurti [0061], [Figure 3])).
	Therefore, it would be obvious for one skilled in the art, before the effective filing date of the claimed invention, to combine the aforementioned teachings from Hampapur in view of Dintakurti and Gamespacheri.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.  Accordingly, Claim 12 is obvious over Hampapur in view of Dintakurti and Gamespacher.

As per Claim 13, Hampapur in view of Dintakurti and Gamespacher discloses the limitations of Claim 3.
	Dintakurti further discloses “wherein information affecting vibration propagation characteristics of the pipe includes information of a pipe to be a target of the leakage detection” (“[t]he water distribution system in this example includes a utility provider, such as a water utility company, and various water mains. The water mains include transmission mains (shown by thicker lines), which may include water pipes having an inside diameter of at least twelve inches. The water mains also include distribution mains, which may include smaller pipes having an inside diameter of less than twelve inches. The transmission mains, having a greater size, may be configured to allow a greater amount of water flow in comparison with the distribution mains. The transmission mains may be located nearer to the utility source (e.g., utility provider) and the distribution mains may be located farther from the utility provider. In some systems, distribution mains may be located along secondary roads or residential roads. The water distribution system also includes a number of fire hydrants (shown as dots), which are spaced along the distribution mains. Although not shown, the fire hydrants may also be tapped into the larger transmission mains. In some embodiments, the fire hydrants may be spaced up to a distance of about 1,500 feet from each other…” (Dintakurti [0061], [Figure 3])).
	Therefore, it would be obvious for one skilled in the art, before the effective filing date of the claimed invention, to combine the aforementioned teachings from Hampapur in view of Dintakurti and Gamespacher.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.  Accordingly, Claim 13 is obvious over Hampapur in view of Dintakurti and Gamespacher Dintakurti.

As per Claim 17, Hampapur in view of Dintakurti and Gamespacher discloses the limitations of Claim 2.
	Hampapur further discloses “the at least one processor ([0013],[0081],[0094], FIG. 10)  is further configured to display the diagnosis cost” (“[a] user interface may be a graphical user interface or (touch screen) display device that shows a maintenance plan resulted from running the method steps in FIG. 2…” (Hampapur [0053]), “…computing system estimates a cost of the determined long-term maintenance plan. The computing system determines a first short-term maintenance plan associated with the infrastructure…” (Hampapur [0022]), and estimation of a number of work hours needed per each type of skilled workers until the inspection or repair is completed, a labor cost per each skilled worker needed, additional cost associated with the undetermined action, an estimated cost to perform an initial investigation, at least one determined part (e.g., a part that is needed to implement the determined action), at least one determined material (e.g., a material that is needed to implement the determined action), determined labor (e.g., labor that is needed to implement the determined action), the inspection, and at least one undetermined part…” (Hampapur [0072])).
	Therefore, it would be obvious for one skilled in the art, before the effective filing date of the claimed invention, to combine the aforementioned teachings from Hampapur in view of Dintakurti and Gamespacher.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.  Accordingly, Claim 17 is obvious over Hampapur in view of Dintakurti and Gamespacher. 

As per Claim 18, Hampapur in view of Dintakurti and Gamespacher discloses the limitations of Claim 3.
	Hampapur further discloses “the at least one processor ([0013],[0081],[0094], FIG. 10)  is further configured to  display the diagnosis cost” (“[a] user interface may be a graphical user interface or (touch screen) display device that shows a maintenance plan resulted from running the method steps in FIG. 2…” (Hampapur [0053]), “…computing system estimates a cost of the determined long-term maintenance plan. The computing system determines a first short-term maintenance plan associated with the infrastructure…” (Hampapur [0022]), and “…generated work contract specifies one or more of: what type of skilled workers (e.g., technicians, plumbers, electricians, carpenters, engineers, etc.) are needed to perform the inspection or repair, an estimation of a number of work hours needed per each type of skilled labor cost per each skilled worker needed, additional cost associated with the undetermined action, an estimated cost to perform an initial investigation, at least one determined part (e.g., a part that is needed to implement the determined action), at least one determined material (e.g., a material that is needed to implement the determined action), determined labor (e.g., labor that is needed to implement the determined action), the inspection, and at least one undetermined part…” (Hampapur [0072])).
	Therefore, it would be obvious for one skilled in the art, before the effective filing date of the claimed invention, to combine the aforementioned teachings from Hampapur in view of Dintakurti and Gamespacher.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.  Accordingly, Claim 18 is obvious over Hampapur in view of Dintakurti and Gamespacher.

As per Claim 19, Hampapur in view of Dintakurti and Gamespacher discloses the limitations of Claim 4.
	Hampapur further discloses “the at least one processor ([0013],[0081],[0094], FIG. 10)  is further configured to display the diagnosis cost” (“[a] user interface may be a graphical user interface or (touch screen) display device that shows a maintenance plan resulted from running the method steps in FIG. 2…” (Hampapur [0053]), “…computing system estimates a cost of the determined long-term maintenance plan. The computing system determines a first short-term maintenance plan associated with the infrastructure…” (Hampapur [0022]), and “…generated work contract specifies one or more of: what type of skilled workers (e.g., technicians, plumbers, electricians, carpenters, engineers, etc.) are needed to perform the inspection or repair, an estimation of a number of work hours needed per each type of skilled workers until the inspection or repair is completed, a labor cost per each skilled worker needed, additional cost associated with the undetermined action, an estimated cost to perform an initial investigation, at least one determined part (e.g., a part that is needed to implement the determined action), at least one determined material (e.g., a material that is needed to implement the determined action), determined labor (e.g., labor that is needed to implement the determined action), the inspection, and at least one undetermined part…” (Hampapur [0072])).
	It would be obvious for one skilled in the art, before the effective filing date of the claimed invention, to combine the aforementioned teachings from Hampapur in view of Dintakurti and Gamespacher.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.  Accordingly, Claim 19 is obvious over Hampapur in view of Dintakurti and Gamespacher.

Claims 5, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hampapur, Dintakurti, and Gramespacher as applied to claim 1 above and further in view of Kariyawasam (US Pat. No. US 6556924 B1).
As per Claim 5, Hampapur in view of Dintakurti and Gramespacher discloses the limitations of Claim 1.
	Hampapur further discloses “wherein the at least one processor ([0013],[0081],[0094], FIG. 10) is further configured to output an operation cost with respect to the installation spacing, based on the diagnosis cost and a cost reduced by the leakage detection” (“…computing system estimates a cost of the determined long-term maintenance plan. The computing system determines a first short-term maintenance plan associated with the infrastructure…” (Hampapur [0022]) and “…generated work contract specifies one or more of: what type of skilled workers (e.g., technicians, plumbers, electricians, carpenters, engineers, etc.) are needed to perform the inspection or repair, an estimation of a number of work hours needed per each type of skilled workers until the inspection or repair is completed, a labor cost per each skilled worker needed, additional cost associated with the undetermined action, an estimated cost to perform an initial investigation, at least one determined part (e.g., a part that is needed to implement the determined action), at least one determined material (e.g., a material that is needed to implement the determined action), determined labor (e.g., labor that is needed to implement the determined action), the inspection, and at least one undetermined part…” (Hampapur [0072])).
	Hampapur, Dintakurti, and Gramespacher does not further disclose, however, Kariyawasam discloses “an operation cost output unit configured to output an operation cost with respect to the installation spacing, based on the diagnosis cost and a cost reduced by the leakage detection” (“…FIG. 21 causes the program to display a life cycle savings calculator, such as the one shown in FIG. 24. The user can enter various pieces of life cycle data related to the cost of lost water due to minor leaks (i.e., below the threshold precipitating an emergency repair) and the savings realized by undertaking one of the defined repair scenarios. In the embodiment of FIG. 24, the user can enter an estimated water loss from the existing pipe section as a volume per year. The user may also enter the cost of water treatment per volume or the retail price of water. Thus, the owner may choose to value the lost water at either the marginal production cost (treatment cost) or the full value of lost revenues (retail price). The user may also enter the estimated reduction of water loss per year and the number of years the loss is eliminated. The program then displays either the saved treatment costs or the recaptured retail revenues. Other savings may be entered at the user's discretion for unique circumstances….” (Kariyawasam [Col. 17 Line 59-Col. 18 Line 9]) and “…method that enables a user to determine optimal maintenance repairs for cast iron and ductile iron water mains that have been inspected using a remote field eddy current measurement device. The device inspects a pipe section consisting of a number of pipe-lengths, and collects quantitative data regarding the wall thickness of each pipe-length. A pipe-length is defined as a sub-portion of an entire pipe section. Pipe-lengths are connected by bell-and-spigot connections, elbows, tees, etc…” (Kariyawasam [Col. 2 Line 51-61])).
	Therefore, it would be obvious for one skilled in the art, before the effective filing date of the claimed invention, to combine the aforementioned teachings from Kariyawasam with that of Gramespacher.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  As established above, Hampapur and Dintakurti function together for infrastructure maintenance (including water pipes) and pipe leak detection (Hampapur [Abstract]), Dintakurti [Abstract]).  Kariyawasam teaches determining optimal repair options for pipe sections (Kariyawasam [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Kariyawasam’s optimal options and savings onto Hampapur, Dintakurti, and Gamespacher.  “Over time, water pipelines will deteriorate, and eventually, they will fail entirely. Keeping these lines operable is a challenge faced by every community, both in terms of maintenance and repair costs and in terms of engineered capacity. In meeting these challenges, it is essential to have accurate information on the condition of the pipeline, the various options available for dealing with potential defects, and the cost associated therewith” (Kariyawasam [Col. 1 Line 16-24]).  Kariyawasam therefore is congruent with the cost estimation of Hampapur.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.  Accordingly, Claim 5 is obvious over Hampapur, Dintakurti, and Gamespacher in view of Kariyawasam. 

As per Claim 14, Hampapur in view of Dintakurti and Gamespacher discloses the limitations of Claim 2.
	Hampapur further discloses “wherein the at least one processor ([0013],[0081],[0094], FIG. 10) is further configured to output an operation cost with respect to the installation spacing, based on the diagnosis cost and a cost reduced by the leakage detection” (“…computing system estimates a cost of the determined long-term maintenance plan. The computing system determines a first short-term maintenance plan associated with the infrastructure…” (Hampapur [0022]) and “…generated work contract specifies one or more of: estimation of a number of work hours needed per each type of skilled workers until the inspection or repair is completed, a labor cost per each skilled worker needed, additional cost associated with the undetermined action, an estimated cost to perform an initial investigation, at least one determined part (e.g., a part that is needed to implement the determined action), at least one determined material (e.g., a material that is needed to implement the determined action), determined labor (e.g., labor that is needed to implement the determined action), the inspection, and at least one undetermined part…” (Hampapur [0072])).
	Hampapur, Dintakurti, and Gamespacher do not teach, but Kariyawasam teaches “an operation cost output unit configured to output an operation cost with respect to the installation spacing, based on the diagnosis cost and a cost reduced by the leakage detection” (“…FIG. 21 causes the program to display a life cycle savings calculator, such as the one shown in FIG. 24. The user can enter various pieces of life cycle data related to the cost of lost water due to minor leaks (i.e., below the threshold precipitating an emergency repair) and the savings realized by undertaking one of the defined repair scenarios. In the embodiment of FIG. 24, the user can enter an estimated water loss from the existing pipe section as a volume per year. The user may also enter the cost of water treatment per volume or the retail price of water. Thus, the owner may choose to value the lost water at either the marginal production cost (treatment cost) or the full value of lost revenues (retail price). The user may also enter the estimated reduction of water loss per year and the number of years the loss is eliminated. The program then displays either the saved treatment costs or the recaptured retail revenues. Other savings may be entered at the user's discretion for unique circumstances….” (Kariyawasam [Col. 17 Line 59-Col. 18 Line 9]) and “…method that enables a user to determine optimal maintenance repairs for cast iron and ductile iron water mains that have been inspected using a remote field eddy current measurement device. The device inspects a pipe section consisting of collects quantitative data regarding the wall thickness of each pipe-length. A pipe-length is defined as a sub-portion of an entire pipe section. Pipe-lengths are connected by bell-and-spigot connections, elbows, tees, etc…” (Kariyawasam [Col. 2 Line 51-61])).
	Therefore, it would be obvious for one skilled in the art, before the effective filing date of the claimed invention, to combine the aforementioned teachings from Kariyawasam with that of Hampapur, Dintakurti, and Gamespacher.  Please see above (Claim 5) for combination analysis.  The rationale to combine is substantially similar to that of Claim 5.  Accordingly, Claim 14 is obvious over Hampapur, Dintakurti, and Gamespacher in view of Kariyawasam.

As per Claim 15, Hampapur, Dintakurti, and Gamespacher teach the limitations of Claim 3.
Hampapur further teaches “wherein the at least one processor ([0013],[0081],[0094], FIG. 10) is further configured to output an operation cost with respect to the installation spacing, based on the diagnosis cost and a cost reduced by the leakage detection” (“…computing system estimates a cost of the determined long-term maintenance plan. The computing system determines a first short-term maintenance plan associated with the infrastructure…” (Hampapur [0022]) and “…generated work contract specifies one or more of: what type of skilled workers (e.g., technicians, plumbers, electricians, carpenters, engineers, etc.) are needed to perform the inspection or repair, an estimation of a number of work hours needed per each type of skilled workers until the inspection or repair is completed, a labor cost per each skilled worker needed, additional cost associated with the undetermined action, an estimated cost to perform an initial investigation, at least one determined part (e.g., a part that is needed to implement the determined action), at least one determined material (e.g., a material that is needed to implement the determined action), determined labor (e.g., labor that is needed Hampapur [0072])).
	Hampapur, Dintakurti, and Gamespacher do not further disclose, but Kariyawasam discloses “an operation cost output unit configured to output an operation cost with respect to the installation spacing, based on the diagnosis cost and a cost reduced by the leakage detection” (“…FIG. 21 causes the program to display a life cycle savings calculator, such as the one shown in FIG. 24. The user can enter various pieces of life cycle data related to the cost of lost water due to minor leaks (i.e., below the threshold precipitating an emergency repair) and the savings realized by undertaking one of the defined repair scenarios. In the embodiment of FIG. 24, the user can enter an estimated water loss from the existing pipe section as a volume per year. The user may also enter the cost of water treatment per volume or the retail price of water. Thus, the owner may choose to value the lost water at either the marginal production cost (treatment cost) or the full value of lost revenues (retail price). The user may also enter the estimated reduction of water loss per year and the number of years the loss is eliminated. The program then displays either the saved treatment costs or the recaptured retail revenues. Other savings may be entered at the user's discretion for unique circumstances….” (Kariyawasam [Col. 17 Line 59-Col. 18 Line 9]) and “…method that enables a user to determine optimal maintenance repairs for cast iron and ductile iron water mains that have been inspected using a remote field eddy current measurement device. The device inspects a pipe section consisting of a number of pipe-lengths, and collects quantitative data regarding the wall thickness of each pipe-length. A pipe-length is defined as a sub-portion of an entire pipe section. Pipe-lengths are connected by bell-and-spigot connections, elbows, tees, etc…” (Kariyawasam [Col. 2 Line 51-61])).
	Therefore, it would be obvious for one skilled in the art, before the effective filing date of the claimed invention, to combine the aforementioned teachings from Kariyawasam with that of Hampapur, Dintakurti, and Gamespacher.  Please see above (Claim 5) for combination Claim 15 is obvious over Hampapur, Dintakurti, and Gamespacher in view of Kariyawasam.

As per Claim 16, Hampapur, Dintakurti, and Gamespacher disclose the limitations of Claim 4.
Hampapur further discloses “wherein the at least one processor ([0013],[0081],[0094], FIG. 10) is further configured to output an operation cost with respect to the installation spacing, based on the diagnosis cost and a cost reduced by the leakage detection” (“…computing system estimates a cost of the determined long-term maintenance plan. The computing system determines a first short-term maintenance plan associated with the infrastructure…” (Hampapur [0022]) and “…generated work contract specifies one or more of: what type of skilled workers (e.g., technicians, plumbers, electricians, carpenters, engineers, etc.) are needed to perform the inspection or repair, an estimation of a number of work hours needed per each type of skilled workers until the inspection or repair is completed, a labor cost per each skilled worker needed, additional cost associated with the undetermined action, an estimated cost to perform an initial investigation, at least one determined part (e.g., a part that is needed to implement the determined action), at least one determined material (e.g., a material that is needed to implement the determined action), determined labor (e.g., labor that is needed to implement the determined action), the inspection, and at least one undetermined part…” (Hampapur [0072])).
	Hampapur, Dintakurti and Gamespacher do not further disclose, however, Kariyawasam discloses “an operation cost output unit configured to output an operation cost with respect to the installation spacing, based on the diagnosis cost and a cost reduced by the leakage detection” (“…FIG. 21 causes the program to display a life cycle savings calculator, such as the one shown in FIG. 24. The user can enter various pieces of life cycle data related to the cost of lost water due to minor leaks (i.e., below the threshold precipitating an savings realized by undertaking one of the defined repair scenarios. In the embodiment of FIG. 24, the user can enter an estimated water loss from the existing pipe section as a volume per year. The user may also enter the cost of water treatment per volume or the retail price of water. Thus, the owner may choose to value the lost water at either the marginal production cost (treatment cost) or the full value of lost revenues (retail price). The user may also enter the estimated reduction of water loss per year and the number of years the loss is eliminated. The program then displays either the saved treatment costs or the recaptured retail revenues. Other savings may be entered at the user's discretion for unique circumstances….” (Kariyawasam [Col. 17 Line 59-Col. 18 Line 9]) and “…method that enables a user to determine optimal maintenance repairs for cast iron and ductile iron water mains that have been inspected using a remote field eddy current measurement device. The device inspects a pipe section consisting of a number of pipe-lengths, and collects quantitative data regarding the wall thickness of each pipe-length. A pipe-length is defined as a sub-portion of an entire pipe section. Pipe-lengths are connected by bell-and-spigot connections, elbows, tees, etc…” (Kariyawasam [Col. 2 Line 51-61])).
	Therefore, it would be obvious for one skilled in the art, before the effective filing date of the claimed invention, to combine the aforementioned teachings from Kariyawasam with that of Hampapur, Dintakurti and Gamespacher.  Please see above (Claim 5) for combination analysis.  The rationale to combine is substantially similar to that of Claim 5.  Accordingly, Claim 16 is obvious over Hampapur, Dintakurti, and Gamespacher in view of Kariyawasam.

As per Claim 20, Hampapur, Dintakurti, Gamespacher and Kariyawasam disclose the limitations of Claim 5.
	Hampapur further discloses “wherein the at least one processor([0013],[0081],[0094], FIG. 10) is further configured to display the diagnosis cost” (“[a] user interface may be a graphical user interface or (touch screen) display device that shows a maintenance plan estimates a cost of the determined long-term maintenance plan. The computing system determines a first short-term maintenance plan associated with the infrastructure…” (Hampapur [0022]), and “…generated work contract specifies one or more of: what type of skilled workers (e.g., technicians, plumbers, electricians, carpenters, engineers, etc.) are needed to perform the inspection or repair, an estimation of a number of work hours needed per each type of skilled workers until the inspection or repair is completed, a labor cost per each skilled worker needed, additional cost associated with the undetermined action, an estimated cost to perform an initial investigation, at least one determined part (e.g., a part that is needed to implement the determined action), at least one determined material (e.g., a material that is needed to implement the determined action), determined labor (e.g., labor that is needed to implement the determined action), the inspection, and at least one undetermined part…” (Hampapur [0072])).
	It would be obvious for one skilled in the art, before the effective filing date of the claimed invention, to combine the aforementioned teachings from Hampapur, Dintakurti, and Gamespacher.  Please see above (Claim 5) for combination analysis.  The rationale to combine is substantially similar to that of Claim 5.  Accordingly, Claim 20 is obvious over Hampapur, Dintakurti, Gamespacher in view of Kariyawasam.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hampapur, Dintakurti, Gramespacher and Kariyawasam, in view of Hudson (US Pat. No. US 4,485,668 A).
As per Claim 6, Hampapur, Dintakurti, Gamespacher and Kariyawasam teach the limitations of Claim 5.
	Hampapur further discloses “wherein the at least one processor ([0013],[0081],[0094], FIG. 10) is further configured to identify the operation cost, based on an approximate number of leakages and an expense reduced by repairing the leakage” (“…computing estimates a cost of the determined long-term maintenance plan. The computing system determines a first short-term maintenance plan associated with the infrastructure…” (Hampapur [0022]) and “…generated work contract specifies one or more of: what type of skilled workers (e.g., technicians, plumbers, electricians, carpenters, engineers, etc.) are needed to perform the inspection or repair, an estimation of a number of work hours needed per each type of skilled workers until the inspection or repair is completed, a labor cost per each skilled worker needed, additional cost associated with the undetermined action, an estimated cost to perform an initial investigation, at least one determined part (e.g., a part that is needed to implement the determined action), at least one determined material (e.g., a material that is needed to implement the determined action), determined labor (e.g., labor that is needed to implement the determined action), the inspection, and at least one undetermined part…” (Hampapur [0072])).
	Hampapur, Dintakurti, Gramespacher and Kariyawasam do not explicitly teach, but Hudson teaches “wherein the operation cost output unit identifies the operation cost, based on an approximate number of leakages and an expense reduced by repairing the leakage” (“[a] further object of this invention is to provide a pressurized pipe leak detecting device which can be easily and quickly put into operation, and yet will quite accurately locate any number of leaks in a pressurized pipe transporting water therethrough…” (Hudson [Col. 1 Line 60-64])).
	Therefore, it would be obvious for one skilled in the art, before the effective filing date of the claimed invention, to combine the aforementioned teachings from Hudson with that of Hampapur, Dintakurti, Gramespacher, and Kariyawasam.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  As established above, Hampapur, Dintakurti, Gramespacher and Kariyawasam function together for infrastructure maintenance (including water pipes), pipe leak detection, and optimal pipe repair options (Hampapur [Abstract]), Dintakurti [Abstract], Gramespacher, Kariyawasam Hudson discloses detecting leaks in pressurized mains (Hudson [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Hudson’s leak detection onto Hampapur, Dintakurti, Gramespacher, and Kariyawasam.  Hudson’s embodiments aim “to provide an easily installed device for testing for leaks in water mains carrying water under substantial pressure having ease and accuracy of operation, at a fairly reasonable cost” (Hudson [Col. 1 Line 51-54]).  Hudson therefore furthers the maintenance and cost operations, involving water pipes, outlined in Hampapur, Dintakurti, Gamespacher and Kariyawasam.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.  This rationale to combine similarly applies to subsequent limitations.
	Kariyawasam further teaches “wherein the operation cost output unit identifies the operation cost, based on an approximate number of leakages and an expense reduced by repairing the leakage” (”…FIG. 21 causes the program to display a life cycle savings calculator, such as the one shown in FIG. 24. The user can enter various pieces of life cycle data related to the cost of lost water due to minor leaks (i.e., below the threshold precipitating an emergency repair) and the savings realized by undertaking one of the defined repair scenarios. In the embodiment of FIG. 24, the user can enter an estimated water loss from the existing pipe section as a volume per year. The user may also enter the cost of water treatment per volume or the retail price of water. Thus, the owner may choose to value the lost water at either the marginal production cost (treatment cost) or the full value of lost revenues (retail price). The user may also enter the estimated reduction of water loss per year and the number of years the loss is eliminated. The program then displays either the saved treatment costs or the recaptured retail revenues. Other savings may be entered at the user's discretion for unique circumstances….” (Kariyawasam [Col. 17 Line 59-Col. 18 Line 9]) and “…method that enables a user to determine optimal maintenance repairs for cast iron and ductile iron water mains that have been inspected using a remote field eddy current measurement device. The device collects quantitative data regarding the wall thickness of each pipe-length. A pipe-length is defined as a sub-portion of an entire pipe section. Pipe-lengths are connected by bell-and-spigot connections, elbows, tees, etc…” (Kariyawasam [Col. 2 Line 51-61])).  Accordingly, Claim 6 is obvious over Hampapur, Dintakurti, Gramespacher, and Kariyawasam, in view of Hudson.

As per Claim 7, Hampapur, Dintakurti, Gramespacher, Kariyawasam, and Hudson disclose the limitations of Claim 6.
Hudson further discloses “wherein the at least one processor ([0013],[0081],[0094], FIG. 10) is further configured to  identify an approximate number of leakages detected by the leakage detection, based on a coverage of the leakage detection and detection accuracy of the leakage detection” (“[a] further object of this invention is to provide a pressurized pipe leak detecting device which can be easily and quickly put into operation, and yet will quite accurately locate any number of leaks in a pressurized pipe transporting water therethrough…” (Hudson Col. 1 Line 60-64])).
Therefore, it would be obvious for one skilled in the art, before the effective filing date of the claimed invention, to combine the aforementioned teachings from Hampapur, Dintakurti, Gramespacher, Kariyawasam, and Hudson.  Please see above (Claim 6) for combination analysis.  The rationale to combine is substantially similar to that of Claim 6.  This rationale to combine applies to subsequent limitations.
Dintakurti further discloses “wherein the operation cost output unit identifies an approximate number of leakages detected by the leakage detection, based on a coverage of the leakage detection and detection accuracy of the leakage detection” (“[t]he leak detector management device may also be configured to determine the probability of leaks based on the received acoustic information…” (Dintakurti [0112]) and “…processing device, as described in more detail below with respect to FIGS. 21 and 22A-22C, is configured to process the sensed signals and determine whether a leak exists or whether the probability of a leak exists…” (Dintakurti [0119])).  Accordingly, Claim 7 is obvious over Hampapur, Dintakurti, Gramespacher, and Kariyawasam, in view of Hudson.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314

/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628